Citation Nr: 0511145	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  94-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for soft tissue carcinoma 
and non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1967 to September 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In conjunction with this claim, the Board remanded the issue 
to the RO for additional development.  The case has been 
returned to the Board and is ready for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's claims files appear to be 
incomplete, as several pertinent documents and evidence are 
not contained therein.  

The Board notes that the veteran's service medical records 
are not of record, and his service personnel records (201 
file), referred to in the September 1991 statement of the 
case, are also not in the file.  The statement of the case 
also refers to the September 1990 claim and a report of a VA 
examination.  These documents are not in the file.  There is 
no copy of the March 25, 1991 rating action denying service 
connection, and no copy of the April 1991 notice of that 
action, both of which are also referred to in the SOC.  The 
noted June 24, 1992 notice of disagreement is not in the 
file.  

The Board notes that in its remand to the RO, there is 
mention of a January 1992 hearing.  A transcript of that 
hearing is not in the file.  The Board also noted a November 
1991 substantive appeal.  That document is not in the file.  
Consequently, the Board is unable to review the appeal based 
on an incomplete record.  Therefore, a remand is warranted to 
reconstruct the claims file.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

The RO must an attempt to locate 
documentation now missing from the 
veteran's claims file.  Efforts to obtain 
Federal records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile. 38 
U.S.C.A. § 5103A(b)(3).  If the missing 
records cannot be located, this should be 
indicated and all attempts taken to 
locate the records must be documented in 
the record.  Then the RO should 
reconstruct the claims folder to contain, 
verification of service dates, rating 
decisions regarding the issue on appeal, 
all developmental assistance 
correspondence, requests for VA 
examinations, reports of VA examinations, 
VA outpatient treatment reports, VA 
inpatient records, private treatment 
records and reports identified by the 
veteran, hearing transcripts and any 
SSOC's.  



When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the appellant should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



